DETAILED ACTION
This FINAL action is responsive to the amendment filed 7/15/2021.

Claims 1-20 remain pending. Claims 1, 11 and 20 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Rejections
The 35 U.S.C. 103(a) rejections of claims 1, 5-11 and 15-20 with cited references of Schnitman (U.S. 9,043,403) in view of Bellotti (U.S. 7,454,466) has been withdrawn in light of the persuasive arguments. 
The 35 U.S.C. 103(a) rejections of claims 2-4 and 12-14 with cited references of Schnitman (U.S. 9,043,403) in view of Bellotti (U.S. 7,454,466) further in view of McCarthy (U.S. 8,495,611).


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
7.	Claims 1, 11 and 20 remain provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 10 and 18 respectively of 15/482371, now U.S. 10,650,093 herein ‘093. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describe generating a form action link in an email.	
Claim 1 (see claim 1 ‘093);
Claim 11 (see claim 10 ‘093);
Claim 20 (see claim 18 ‘093);
The instant applicant is different in that it claims a broader process that omits several features including process cloud services (PCS). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the application to have omitted claim elements of the ‘093 application and broaden the claim scope.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
10/22/2021